Ingraham, J.:
The defendant moved to vacate a warrant of attachment upon the papers upon which the attachment was granted upon the ground that the affidavits presented did not show that a cause of action against the defendant existed. (Code Civ. Proc. § 636.) An affidavit of one of the plaintiff’s attorneys alleged upon information and belief that the defendant obtained by a forged draft the sum of $800 from the plaintiff in the city of Mexico; that the source of deponent’s information was telegraphic communications from his partner, then in the city of Mexico, and from conversations with a representative of Pinkerton’s Detective Agency. The communications from the deponent’s partner in Mexico are not made a part of the affidavit,nor is it stated what the communications were. This affidavit, standing alone, was insufficient, but there was also presented an affidavit of an employee of the plaintiff’s attorneys in which he swears that he was present when the defendant was arraigned before a police magistrate and heard the defendant state to the magistrate that he desired to plead guilty before a United States commissioner to the charge made by the plaintiff, of having forged and cashed at its bank a draft for $800, purporting to be drawn by the cashier of the First National Bank of Chicago, payable to the defendant at the Hanover National Bank of New York and that the draft, the forgery of which defendant pleaded guilty to, is the same draft upon which this action is based.
This allegation corroborated the information received from one of the plaintiff’s attorneys in Mexico, and the two affidavits together are sufficient to show that a cause of action in favor of the plaintiff against, the defendant existed.
The motion to vacate the attachment was, therefore, properly denied, and the order appealed from is affirmed, with ten dollars costs and disbursements.
Patterson, McLaughlin and Laughlin, J J., concurred.
Order affirmed, with ten dollars costs and disbursements.